Citation Nr: 0421881	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right kidney 
disorder, claimed as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a heart murmur, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1958 to August 1978.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of March 2002 (hypertension) and October 2002 
(kidney disorder and heart murmur) by the Waco, Texas , 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran provided testimony at a hearing before a 
hearing officer at the RO in November 2003.

A claim for service connection for thickening of toenails 
secondary to service-connected diabetes mellitus, perfected 
for appeal by the veteran's submission of a substantive 
appeal in March 2003, was withdrawn by the veteran in 
November 2003.  Another previously perfected issue, service 
connection for diabetic retinopathy, was granted by the RO in 
March 2003.  

The issues of service connection for hypertension and heart 
murmur are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  You will be 
notified if any action is required on your part.


FINDING OF FACT

A kidney disorder was not manifested in service, and is not 
currently shown.


CONCLUSION OF LAW

Service connection for a right kidney disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue; the claim has been 
addressed on the merits.  The veteran was notified why 
service connection for kidney failure was denied in the 
October 2002 RO rating decision and in a March 2003 statement 
of the case (SOC).  An August 2002 letter (before the rating 
appealed), while not specifically mentioning "VCAA," 
informed the veteran of what type of evidence was necessary 
to prevail in his service connection claim, and of his and 
VA's respective responsibilities in claims development.  
While the August 2002 letter advised the veteran to respond 
in 30 days, it went on to inform him that evidence submitted 
within one year would be considered.  The letter did not 
specifically advise the veteran verbatim to submit everything 
in his possession pertaining to his claim.  However, the 
notice he was provided in August 2002 advised him what type 
of evidence was pertinent, and what he was responsible for 
submitting (and by inference that he should submit it).  In 
essence, this was the equivalent of advising him to submit 
everything he had pertinent to the claim.  Further notice in 
these circumstances would serve no useful purpose.  The 
veteran is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA medical 
records.  He has been afforded VA examinations.  The record 
is complete.  All of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA, are met.  

Factual Background

The veteran contends that he has right kidney failure due to 
his service-connected diabetes mellitus.  See VA Form 21-
4138, received in May 2002.  

The veteran's service medical records do not show any 
complaints of, or treatment for, kidney problems.  

On September 1983 VA examination genitourinary system 
examination showed no problems relating to the kidneys.  

Review of the veteran's VA treatment records, dated from 1993 
to 2002, revealed no mention of any kidney complaints or 
treatment.  

On December 2001 VA diabetes mellitus examination the veteran 
denied bladder or bowel functional impairment.  Various 
diagnostic and clinical tests were conducted.  No kidney 
dysfunction was noted.

On January 2003 VA genitourinary examination the veteran's 
medical records were reviewed by the examiner.  The veteran 
gave a history of being told he had decreased renal function.  
He denied any previous history or symptoms of renal failure 
or renal insufficiency.  He denied any kidney treatment.  The 
examiner observed that December 2001 VA laboratory findings 
showed no evidence of renal failure or renal insufficiency.  
The veteran denied a history of renal colic or bladder stones 
or acute nephritis.  It was noted that there were no 
residuals of genitourinary disease.  History of kidney 
failure (no disease found) was diagnosed.  

At his November 2003 hearing the veteran testified that he 
was first told that he had slight kidney failure about 4 
years earlier.  He said he was told that testing revealed 
that one kidney was reacting slower than the other.  A kidney 
disorder was not diagnosed at the time.  He denied current 
symptoms or treatment of kidney disease.
Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a disability of the kidneys.  In the 
absence of proof of a present disability, there cannot be a 
valid claim of service connection.  See Hickson, supra.  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  While he alleges he has a right kidney disability 
due to his service-connected diabetes mellitus, he has not 
submitted any evidence of a current diagnosis of such 
disability or identified any treatment provider whose records 
would show such disability exists.  VA has exhaustively 
attempted to assist him in establishing that he has the 
disability claimed.  While the veteran claimed in 2003 that 
he was told four years earlier (1999) that he had right 
kidney dysfunction, he also testified that no kidney problem 
diagnosis was made at the time.  Furthermore, a January 2003 
VA examination specifically for the purpose of determining 
whether he has kidney disease established that he does not.  

As a layperson, the veteran is not competent to establish by 
his own opinion that he has a kidney disability or to relate 
such disability to service or to a service-connected diabetes 
mellitus disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  It is also noteworthy that in hearing testimony 
the veteran reported he has no current symptoms or treatment 
for kidney problems.  The preponderance of the evidence is 
against the claim, and it must be denied.


ORDER

Service connection for a right kidney disorder, claimed as 
secondary to service-connected diabetes mellitus, is denied.


REMAND

The veteran claims that he has hypertension secondary to his 
service-connected diabetes mellitus.  He was afforded a VA 
hypertension examination in December 2001, at which time he 
claimed that he had hypertension secondary to his service-
connected diabetes mellitus, and that the hypertension was 
first diagnosed 6 months earlier.  Hypertension secondary to 
diabetes mellitus was diagnosed.  However, it appears that 
the examiner did not review the veteran's medical record 
which, in part, shows that hypertension was diagnosed in 
1983, and that diabetes mellitus was not diagnosed until 
approximately 1996.  On January 2003 VA hypertension 
examination, hypertension was diagnosed; however, the 
examiner did not opine regarding a relationship between the 
hypertension and the veteran's diabetes mellitus.  
Hypertension was also diagnosed on January 2003 VA heart 
examination.  A VA examination is needed to conclusively 
establish the etiology of the veteran's hypertension, 
including if it was "aggravated" by service-connected 
diabetes mellitus.  38 C.F.R. 3.310(a); Allen, supra.

The veteran also claims service connection for a heart murmur 
as secondary to service-connected diabetes mellitus.  On VA 
echocardiogram in February 2002 mild thickening of the aortic 
valve leaflets with minimal regurgitations was noted.  The 
record does not include a medical opinion regarding the 
significance or etiology of the echocardiogram findings.  It 
is also unclear from the medical evidence of record whether 
or not the diagnosed mild thickening of the aortic valve 
leaflets with minimal regurgitations constitutes a cardiac 
disability entity.  A medical advisory opinion is needed.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a VA 
examination by a cardiologist to determine 
whether, as likely as not, his hypertension 
was caused or aggravated by his diabetes 
mellitus.  His claims folder must be reviewed 
by the examiner.  The examiner should note 
the chronology of the diagnoses of 
hypertension and diabetes, and should comment 
regarding the opinion given on December 2001 
VA hypertension examination.  If the examiner 
determines that the veteran's diabetes 
mellitus aggravated his hypertension, the 
examiner should opine (if possible) as to the 
degree of such aggravation.  The examiner 
must specifically opine regarding the 
etiology of the hypertension, and must 
explain the rationale for all opinions given.  

The examiner should also opine whether or not 
the February 2002 VA echocardiogram findings 
reflect a cardiac disability entity, and if 
so, whether such was at least as likely as 
not caused or aggravated by the veteran's 
service-connected diabetes mellitus.  If the 
examiner determines that the veteran's 
diabetes mellitus aggravated a current heart 
disability, the examiner should opine (if 
possible) as to the degree of such 
aggravation.  The examiner should explain the 
rationale for any opinion given.  

2.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental SOC 
(SSOC), and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board must be handled in an expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



